DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on July 14, 2022.
Currently, claims 4-5 and 7-19 are pending and under examination on the merits in the instant application. The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

                                           Response to Arguments and Amendments
                                                             Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

Maintained Rejections
Claim Rejections - 35 USC § 103
	Claims 4-5 and 7 remain rejected under 35 U.S.C. 103 as being unpatentable over Ushaa et al., Fernandez, Jain et al., Zhang et al., and Lin et al. for the reasons set forth in the last Office action mailed on January 25, 2022 and for the reasons set forth below.
Applicant's arguments filed on July 14, 2022 have been fully considered but they are not persuasive. Applicant argues that the cited art does not teach the limitations pertaining to the last recited “wherein” clause: “wherein the drug comprises”. Contrary to applicant’s argument, the obviousness of incorporating a diffusion pump-containing drug delivery unit in a silicon nanowire-based device, wherein the drug is “biopharmaceuticals such as miRNAs, antisense oligonucleotides, DNA molecules, and protein” that is released to cancer cells for cancer treatment is expressly set forth in the last Office action. 
Accordingly, this rejection is maintained. 

Double Patenting
	Claims 4-5 and 7 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8,853,667 in view of Ushaa et al., Fernandez, Zhang et al., and Lin et al. for the reasons set forth in the last Office action mailed on January 25, 2022 and for the reasons set forth below.
Applicant's arguments filed on July 14, 2022 have been fully considered but they are not persuasive. Applicant argues that the ‘667 patent and the cited references do not teach the last recited “wherein” clause: “wherein the drug comprises”. In response, it is noted that the drug limitation in the “wherein” clause is rendered obvious over the teachings of the cited art, especially Fernendez, who taught that the biopharmaceuticals in the therapeutic unit includes DNA molecules, antisense oligonucleotides, and proteins, wherein “nanocapsules containing antisense” were exemplified as a drug that targets tumors. See paragraphs 0221-0222.
Accordingly, this rejection is maintained. 

New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4-5 and 7-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “one or more of proteins, genes, miRNAs, and DNAs, proteins”. It is unclear why “protein” is recited twice. 
Claim 4 recites “administer the dose to a designated site, on nanofibers wherein the drug comprises”. It is unclear what the limitation means as it is grammatically incorrect.
Claim 4 recites “one or more nanoparticles, SiOx-Si quantum dots, polymer quantum dots, and metallic quantum dots” twice. It is unclear why the same limitation is recited twice.
Claim 4, last line recites “functionalized with the drug and on nanowires, and.” Hence, claim 4 appears to have a missing limitation following “and”. Accordingly, claim 4 and all of dependent claims thereof cannot be clearly ascertained.
Claim 13 recites that the “biomarkers are specific to one physiological system.” It is unclear what is clearly referred to and meant by “physiological system”, which is not disclosed or defined in the specification. 
Claim 14 recites “biomarkers specific to more than one physiologic system.” It is unclear how biomarkers can be “specific” when they are markers for multiple systems. Further, it is unclear what is clearly referred to and meant by “physiologic system”, which is not disclosed or defined in the specification. 

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9 and 11-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
	Claims 9 and 19 recite “neurodegenerative disorder biomarkers.” The instant specification is completely silent regarding the limitation. 
	Claim 11 recites “configured to alter the drug dose”. The instant specification is completely silent regarding the limitation. 
Claim 12 recites that the recognition element comprises “an 18-40 nucleotide length complementary to a respective specific biomarker”. The instant specification does not disclose any specific nucleotide sequence length limitation including “18-40 nucleotide length”. 
Claim 13 recites “biomarkers are specific to one physiological system.” The instant specification is completely silent regarding the limitation. 
Claim 14 recites “biomarkers specific to more than one physiologic system.” The instant specification is completely silent regarding the limitation. 
Claims 17-19 recite “further configured to adjust the dose of the drug”, “delivery of the drug to an adjusted dose”, and “administer the adjusted dose.” The instant specification does not disclose a system that administered an adjusted drug dose. 
Accordingly, claims 9 and 11-19 introduce new matter that is not supported by the specification as originally filed.
It is noted that applicant in the remarks filed on July 14, 2022 did not point out any specific passages in the specification that provide support for the limitations of claims 9 and 11-19.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8-12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ushaa et al. (International Journal of Advances in Engineering & Technology, 2012, 2:564-577, of record) in view of Fernandez (US 2005/0043894 A1, of record), Jain et al. (US 2013/0140518 A1, of record), Zhang et al. (Biosensors and Bioelectronics, 2009, 24:2504-2508, of record), Lin et al. (US 2015/0104440 A1, of record), and Rigas (US 2010/0256610 A1, of record).
Solely for compact prosecution purpose, “neurodegenerative disorder” in claims 9 and 19 will be interpreted as “neural disorder” disclosed in paragraph 0006 of the instant specification.
The teachings of each of Ushaa, Fernandez, Jain, Zhang, and Lin are described in the last Office action, which is fully incorporated by reference herein thus will not be repeated.
In addition, it is noted that Jain discloses that “detection of miRNAs is significant in the diagnosis of traumatic brain injury and other neural disorders as well as classification of cancer.” (emphasis added). See paragraph 0012.
It is also noted that Lin discloses that “miRNAs are small, non-coding single-stranded RNAs” and that miR-31 is 21 nucleotides in length. See SEQ ID NO:1 and paragraph 0004.  
Rigas teaches making a combination apparatus comprising a biomarker sensor and a therapeutic agent delivery system, wherein the apparatus is configured to detect biomarkers and provide therapeutic delivery system “upon sensing a change” of the biomarkers in the tissue, wherein change in the biomarkers detected by the sensor is processed by “algorithms for fast processing of sensor readouts to provide immediate determination based on biomarker detection”, wherein the determination is “a determination of a proper amount and timing of release of the therapeutic agent” such that the “timing and amount of release of therapeutic agent” corresponds to “the sensed biomarker” (emphasis added). See paragraphs 0023-0024.
Rigas teaches that the combination apparatus is designed to “recognize the associated biomarkers” and “release appropriate therapeutic agents” including “additional treatment” based on the “indication of biomarker detection”. See paragraph 0028.
Rigas exemplifies a combination apparatus/assembly combining the sensor and an anti-cancer therapeutic delivery system that would “allow for local, in situ, delivery of the therapeutic agent at the site of any nascent tumors” (emphasis added). See paragraph 0027.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ushaa’s silicon nanowire-based device comprising a biosensor unit and an automated diffusion pump-containing drug delivery unit by further incorporating an RNA sensor comprising miRNAs that detect/diagnose traumatic brain injury, neural disorders, and cancer into Ushaa’s biosensor unit. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to make a device that detects disease biomarkers for providing diagnosis of traumatic brain injury, neural disorders, and cancer, because making a silicon nanowire biosensor functionalized with disease biomarker-detecting probes (e.g., a nucleotide sequence that is complementary to and hybridizes with a disease biomarker miRNA) was known in the art as taught by Zhang, and because miRNAs were art-recognized biomarkers for detecting and diagnosing traumatic brain injury, neural disorders, and cancer as evidenced by Jain, Zhang, and Lin, in particular by Jain, who disclosed that “detection of miRNAs is significant in the diagnosis of traumatic brain injury and other neural disorders as well as classification of cancer.” 
It would also have been obvious to one of ordinary skill in the art to incorporate biopharmaceuticals/therapeutic agents such as miRNAs, antisense oligonucleotides, DNA molecules, and protein into Ushaa’s automated diffusion pump-containing drug delivery unit that is responsive to the “drain currents” output of Ushaa’s nanowire biosensor detecting “analyte concentration” that varies with time, wherein the drug delivery unit makes “a determination of a proper amount and timing of release of the therapeutic agent”, which is delivered at the site of disease tissue. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to make a device whose automated diffusion pump designed to “release appropriate therapeutic agents” based on the “indication of biomarker detection” for providing effective treatment by utilizing a controller that is “modeled to control the diffusion pump and monitoring of drug diffusion” and that is also capable of determining “timing and amount of release of therapeutic agent” “upon sensing a change” in disease biomarker expression levels, because one of ordinary skill in the art would have reasonably deemed that “a proper amount and timing of release of the therapeutic agent” that is directly dependent on “the sensed biomarker” or “based on biomarker detection” or “upon sensing a change” thereof as taught by Rigas would increase efficacy of disease treatment. Further, one of ordinary skill in the art would have programmed Ushaa’s automated diffusion pump-containing drug delivery unit to “automatically detect an effect of the therapeutic material” thus the therapeutic unit comprising biopharmaceuticals “provides automated or iterative therapeutic cycle” in view of the teachings of Fernendez.
In addition, when making a silicon-based biosensor, one of ordinary skill in the art would have been motivated to design and use oligonucleotide probes that are complementary to disease biomarkers (e.g., miR-31) for detection of the biomarkers in the tissue/body fluid. As such, one of ordinary skill in the art would have had a reasonable expectation of success in including a 21-nt probe for detection of a cancer biomarker, miR-31 that is 21 nucleotides in length. 
Accordingly, claims 8-12 and 15-19 taken as a whole would have been prima facie obvious before the effective filing date. 

Double Patenting
The text of the judicially created doctrine not included in this action can be found in a prior Office action.
Claims 8-12 and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8,853,667 in view of Ushaa et al. (International Journal of Advances in Engineering & Technology, 2012, 2:564-577, of record), Fernandez (US 2005/0043894 A1, of record), Jain et al. (US 2013/0140518 A1, of record), Zhang et al. (Biosensors and Bioelectronics, 2009, 24:2504-2508, of record), Lin et al. (US 2015/0104440 A1, of record), and Rigas (US 2010/0256610 A1, of record).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of the ‘667 patent claims. It would have been obvious to one of ordinary skill in the art to further include a drug delivery unit in the device of the ‘667 patent claims, wherein the drug delivery unit dispenses an appropriate amount of a therapeutic drug depending on the expression level of the sensed biomarker that detects cancer, neural disorder, or traumatic brain injury in view of the combined teachings of Ushaa, Fernandez, Jain, Zhang, Lin, and Rigas as explained in the §103 rejection above, which is fully incorporated by reference herein.


Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANA H SHIN/Primary Examiner, Art Unit 1635